UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
GILBERT ROMAN,                 )
                               )
          Plaintiff,           )
                               )
v.                             ) Civil No. 12-1381 (EGS)
                               )
DEPARTMENT OF THE AIR FORCE, )
                               )
          Defendant.           )
______________________________)


                                                               MEMORANDUM OPINION

              Pro se plaintiff, Gilbert Roman, filed a complaint on

August 20, 2012, seeking a court order requiring defendant, the

Department of the Air Force, to properly respond to his requests

for information, pursuant to the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552 (2012).1                                         Compl. at 1, Docket No. 1.

              Pending before the Court are:                                (1) Defendant’s Motion to

Dismiss, or, in the Alternative, for Summary Judgment (Docket

No. 7), Plaintiff’s Opposition thereto (Docket No. 12), and

Defendant’s Reply (Docket No. 17); (2) Plaintiff’s Motion to

Release Paperwork and Enter New Evidence (Docket No. 10), and

Defendant’s Response (Docket No. 11); and (3) Plaintiff’s




                                                            
1
  Plaintiff filed another case, Roman v. National Reconnaissance
Office, Case No. 12-1370, also resolved by the Court this same
day. The two cases involve different FOIA requests to different
agencies.
Motions to Enter New Evidence (Docket Nos. 6, 13-16, 21), and

Defendant’s Oppositions thereto (Docket Nos. 17-20).

     As a preliminary matter, Plaintiff’s motions to enter new

evidence into the record are GRANTED.      Upon consideration of

Defendant’s motion, the opposition and reply thereto, the entire

record in this case, the applicable law, and for reasons set

forth below, the Court concludes that Plaintiff failed to

exhaust his administrative remedies regarding one of the two

FOIA requests at issue.    Accordingly, his complaint is DISMISSED

as to that FOIA request.   The Court further concludes that the

government is entitled to summary judgment with respect to the

remaining FOIA request because its search was reasonable and

adequate.   Accordingly, Defendant’s motion for summary judgment

is GRANTED.    In light of the foregoing, Plaintiff’s pending

Motion to Release Paperwork is DENIED as moot.

I.   BACKGROUND

     A.     August 14, 2011 FOIA Request

     On August 14, 2011, Plaintiff requested information

concerning the Air Force’s High-Frequency Active Auroral

Research Program (“HAARP”).   Compl., Ex. A.    HAARP is a program

that studies the “upper atmospheric and solar-terrestrial

physics and Radio Science.”   Compl., Ex. B.    Specifically,

Plaintiff requested: “1. All locations of HAARP research

facilities.   All locations of active HAARP devices; either on

                                  2
 
land, sea, space or air.   2. All dates and times that a HAARP

device has and been tested or used.”    Compl., Ex. A.

     On September 2, 2011, Defendant confirmed receipt of

Plaintiff’s August 14, 2011 request and forwarded the request to

the Communications Division of the Kirtland Air Force Base in

New Mexico (“Kirtland AFB”) for response.    Compl., Ex. C5;

Declaration of Elizabeth A. Toth (“Toth Decl.”) ¶¶ 1, 4, Ex. 2.

Plaintiff’s FOIA request was assigned case number 2011-06493-F.

Compl., Ex. C5; Toth Decl. ¶ 4, Ex. 2.

     On September 7, 2011, the Kirtland AFB acknowledged receipt

of Plaintiff’s August 14, 2011 request.    Toth Decl. ¶ 4, Ex. 3.

On September 22, 2011, the Alternate FOIA Manager at Kirtland

AFB, Elizabeth Toth, responded by email to Plaintiff’s August

14, 2011 request advising Plaintiff that the requested

information was “fully releasable” and attached responsive

documents.    Toth Decl. ¶ 5, Ex. 4.   Ms. Toth sent Plaintiff

information about the HAARP facility in Gakona, Alaska, with a

“HAARP fact sheet” created by Dr. Craig Selcher, the HAARP

Program Manager, addressing Plaintiff’s request.     Id.   On

September 26, 2011, Ms. Toth resent its original response to

Plaintiff by email in a different format, per Plaintiff’s

request.     Id.

     Plaintiff appealed the decision on September 28, 2011

claiming:    “I have seen budget reports that show over 23 HAARP

                                  3
 
research facilities and/or devices around the US and beyond.      So

[s]omeone has not searched the proper files.”   Toth Decl. ¶ 6,

Ex. 5.   On October 28, 2011, Defendant acknowledged receipt of

Plaintiff’s appeal and assigned it case number 2012-00009-A.

Compl., Ex. C7.   After receipt of the appeal, Dr. Selcher, the

HAARP Program Manager, conducted an additional search through

the paper records to determine if more than one HAARP facility

existed and concluded that none did.    Toth Decl. ¶ 7.   As such,

Defendant denied the appeal on July 23, 2012, advising Plaintiff

that there is only one HAARP facility, and of his right to a

judicial review of its determination.   Compl., Ex. C1;   Toth

Decl. ¶ 8, Ex. 6.

     Another division of the Department of the Air Force, the

Air Force Historical Research Agency (“AFHRA”), also responded

to Plaintiff’s August 14, 2011 FOIA request.    Compl., Ex. C6;

Def.’s Mot. at 8 n.2; Declaration of Kevin I. Burge (“Burge

Decl.”) ¶ 7, Ex. 4.    The AFHRA assigned Plaintiff’s FOIA request

case number 2011-6483-F.   Compl., Ex. C6; Burge Decl. ¶ 7, Ex.

4.

     Kevin Burge, an archivist at the AFHRA, processed

Plaintiff’s request.   Burge Decl. ¶¶ 1, 7.   He searched AFHRA’s

collections using an electronic indexing system known as IRIS

for any references to HAARP.   Burge Decl. ¶¶ 4, 7.   On September

7, 2011, the AFHRA advised Plaintiff that it did not have any

                                  4
 
responsive records but enclosed the abstract of seven documents

that mentioned HAARP.    Compl., Ex. C6; Burge Decl. ¶ 7, Ex. 4.

The AFHRA advised Plaintiff that he had 60 days to appeal the

decision.    Compl., Ex. C6; Burge Decl. ¶ 7, Ex. 4.   Plaintiff

did not appeal this decision.    Burge Decl. ¶ 7.

     B.      Correspondence Relating to Other FOIA Requests

     Plaintiff’s Complaint is explicitly limited to one FOIA

request – the August 14, 2011 request referred to as “my

request,” and attached to the Complaint as Exhibit A.    Compl. at

1, Ex. A.    The Complaint also contains other attachments, most

of which are correspondence from the Air Force regarding various

FOIA requests.    Some of the correspondence, described above,

clearly relates to the August 14, 2011 request identified in the

Complaint.    Compl., Exs. C1, C5-7.   Other correspondence appears

to relate to separate FOIA requests.    Compl., Exs. C, C2-4

(various letters from the Air Force to Plaintiff between 2010

and 2012 with FOIA request numbers separate from those assigned

to the August 14, 2011 request).

     At no point during this litigation has Plaintiff provided

the Court with any FOIA request other than the August 14, 2011

request; no other requests are attached to the Complaint, nor

does he identify or reference any other requests in his

Opposition, his Motion to Release Paperwork, or his Motions to



                                   5
 
Enter New Evidence.2                                           Likewise, Plaintiff does not discuss or

explain any of the correspondence which appears to relate to

other requests.                                   In light of the foregoing, the Court concludes

that Plaintiff has not placed any requests but the August 14,

2011 request before the Court.

              For the reasons explained above, and pursuant to the record

before this Court, at issue are Defendant’s two responses to

Plaintiff’s August 14, 2011 request: (1) the Kirtland AFB

response (assigned FOIA case number 2011-6493-F and appeal

number 2012-00009-A) and (2) the AFHRA response (assigned FOIA

case number 2011-6483-F).

II.           PROCEDURAL HISTORY

              On August 20, 2012, Plaintiff filed his Complaint against

Defendant.                         In response, Defendant filed a Motion to Dismiss,

or, in the alternative, for Summary Judgment on November 21,

2012.               Plaintiff filed his opposition to Defendant’s motion on

December 6, 2012, and Defendant filed its reply on December 18,

2012.

              Plaintiff has also filed several motions, including a

motion to release paper work, which appears to be a motion for

the Air Force to provide discovery, as well as a number of


                                                            
2
  In its Motion to Dismiss, Defendant references a November 2010
FOIA request from Plaintiff, but notes that “this case does not
encompass [that] request.” Def.’s Mot. at 2 n.1. The Court
agrees.
                                                                         6
 
requests that this Court enter evidence into the record.     See,

e.g., Plaintiff’s Motion to Release Paper Work and to Enter New

Evidence (Docket No. 10); Plaintiff’s motions to enter new

evidence into the record (Docket Nos. 6, 13-16, 21).   The

motions are ripe for resolution by the Court.

III. STANDARD OF REVIEW

     A.   Motion to Dismiss for Lack of Subject Matter
          Jurisdiction

     Federal courts have jurisdiction over FOIA cases “to enjoin

the agency from withholding agency records and to order the

production of any agency records improperly withheld from the

complainant.”   5 U.S.C. § 552(a)(4)(B).   The court’s authority

to provide a remedy and enjoin an agency is only invoked if the

agency has violated all three elements:    (1) improperly, (2)

withheld, (3) records.    Kissinger v. Reporter Comm. for Freedom

of the Press, 445 U.S. 136, 150 (1980).

     B.   Motion for Summary Judgment

     The Court may grant a motion for summary judgment if the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with affidavits or declarations,

show that there is no genuine issue of material fact and that

the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c).    In a FOIA case, the burden of proof is

always on the agency to demonstrate that it has fully discharged


                                  7
 
its obligations under the FOIA.       See Dep’t of Justice v. Tax

Analysts, 492 U.S. 136, 142 n.3 (1989).

     In response to a challenge to the adequacy of its search

for requested records, “the agency may meet its burden by

providing ‘a reasonably detailed affidavit, setting forth the

search terms and the type of search performed, and averring that

all files likely to contain responsive materials . . . were

searched.’”   Iturralde v. Comptroller of the Currency, 315 F.3d

311, 313-14 (D.C. Cir. 2003) (quoting Valencia-Lucena v. United

States Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999)).      In

addition, “[a]ny factual assertions contained in affidavits and

other attachments in support of motions for summary judgment are

accepted as true unless the nonmoving party submits affidavits

or other documentary evidence contradicting those assertions.”

Wilson v. Dep’t of Transp., 730 F. Supp. 2d 140, 148 (D.D.C.

2010) (citing Neal v. Kelly, 963 F.2d 453, 456-57 (D.C. Cir.

1992)).

     C.   Pro Se Parties

     A pro se plaintiff's complaint will be “held to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Partus, 551 U.S. 89, 94 (2007).      However, “while . .

. some procedural rules must give way because of the unique

circumstance of incarceration,” there is no requirement “that

procedural rules in ordinary civil litigation should be

                                  8
 
interpreted so as to excuse mistakes by those who proceed

without counsel.”    McNeil v. United States, 508 U.S. 106, 113

(1993) (internal citations omitted).

IV.   ANALYSIS

      A.   Plaintiff’s Motions to Enter New Evidence

      Plaintiff has filed several requests to enter documents

into the record.    Specifically, he has provided the court with

(1) documents regarding weather modification; (2) additional

copies of documents attached to his Complaint and his Opposition

to Defendant’s Motion to Dismiss or for Summary Judgment; (3)

“The Military’s Pandora’s Box” by Dr. Nick Begich and Jeanne

Manning; (4) documents he identifies as “DARPA budget

justification reports;” and (5) a document titled “Russian

parliament concerned about US plans to develop new Weapon.”     See

Docket No. 6, Exs. D-D11; Docket No. 10; Docket No. 13, Exs. L-

L2; Docket No. 15, Exs. L-L2; Docket No. 14, Exs. D1-D4; Docket

No. 16, Exs. D1-D4; Docket No. 21.    The Court GRANTS Plaintiff’s

motions to enter new evidence, which was considered by the Court

when evaluating Defendant’s motion for summary judgment.

      B.   Defendant’s Motion to Dismiss, or, in the Alternative,
           for Summary Judgment

      Defendant moves to dismiss Plaintiff’s Complaint for lack

of subject matter jurisdiction or, in the alternative, moves for

summary judgment.   The Court will consider them in turn.


                                  9
 
            1. Subject Matter Jurisdiction

       Federal courts have jurisdiction over FOIA cases when an

agency improperly withholds records.        Kissinger, 445 U.S. at

150.   Defendant argues this Court does not have jurisdiction

over this case because Plaintiff did not request records.

Def.’s Mot. at 8.   Consequently, Defendant argues, it did not

improperly withhold records.       Id.   Instead, Defendant alleges

that Plaintiff asked questions regarding HAARP locations and the

frequency of its testing.    Id.    Defendant claims that

Plaintiff’s request was improper because it is not required

under the FOIA to answer questions.        Id.; Zemansky v. E.P.A.,

767 F.2d 569, 574 (9th Cir. 1985).       Therefore, Defendant argues

that even though it responded to Plaintiff’s improper request,

the sufficiency of its response is not subject to judicial

review because it did not have an obligation to answer

Plaintiff’s questions.   Def.’s Mot. at 8.

       However, Defendant’s response to Plaintiff’s request and

its denial of Plaintiff’s subsequent appeal confers jurisdiction

to the Court.    Adams v. F.B.I., 572 F. Supp. 2d 65, 67 (D.D.C.

2008).   In Adams, the court rejected defendant’s claim that the

court lacked subject matter jurisdiction even though the

plaintiff did not submit a proper FOIA request.        Id.   The

plaintiff asked a question instead of requesting documents, the

agency construed the question as a request for documents and

                                    10
 
responded, and the plaintiff appealed its response.        Id.    The

agency denied the appeal and informed the plaintiff that he

could seek judicial review of the decision.       Id.   Upon filing

the lawsuit, the agency filed a motion to dismiss for lack of

subject matter jurisdiction.   Id.      The court held that the

agency’s “denial of the request confers jurisdiction upon this

Court to review the lawfulness of its actions, including its

characterization of the request as improper” and denied the

motion.   Id.

     Similar to Adams, Plaintiff allegedly made an improper FOIA

request by posing questions.   Def.’s Mot. at 6-7.      Defendant

responded and provided documents to Plaintiff.      Toth Decl. ¶ 5,

Ex. 4; see also Burge Decl. ¶ 7, Ex. 4.      As such, Defendant’s

response to Plaintiff’s request, and Plaintiff’s claim that

Defendant is improperly withholding records due to their alleged

inadequate search, gives jurisdiction to the Court to rule on

the matter.

           2. Failure to Exhaust

     A FOIA requester must exhaust administrative remedies

before seeking judicial review under the statute.        See Banks v.

Lappin, 539 F. Supp. 2d 228, 234-35 (D.D.C. 2008) (“If a

requester has not exhausted his administrative remedies prior to

the filing of a civil action, dismissal is appropriate under

Rule 12(b)(6) of the Federal Rules of Civil Procedure for

                                   11
 
failure to state a claim upon which relief can be granted.”);

see also Wilbur v. C.I.A., 355 F.3d 675, 676 (D.C. Cir. 2004)

(“‘[E]xhaustion of administrative remedies is a mandatory

prerequisite to a lawsuit under FOIA’. . . .” (citations

omitted)).

     A plaintiff exhausts administrative remedies when he

appeals an agency’s response to his FOIA request, and the agency

fails to respond to the appeal within the appropriate time

limit, denies the appeal, or makes an adverse determination.    5

U.S.C. § 552(a)(6)(A)(i)-(ii); See Hidalgo v. F.B.I., 344 F.3d

1256, 1259 (D.C. Cir. 2003).   The burden is on the plaintiff to

prove exhaustion of administrative remedies.    Brown v. F.B.I.,

793 F. Supp. 2d 368, 380 (D.D.C. 2011).    The Court may dismiss

challenges to unexhausted FOIA requests sua sponte.    See, e.g.,

Nat’l Sec. Counselors v. C.I.A, No. 12-284, 2013 U.S. Dist.

LEXIS 38815, at *56-57 n.13 (D.D.C Mar. 20, 2013) (citations

omitted).

     Here, Plaintiff did not meet his burden in proving that he

exhausted all administrative remedies as to Defendant’s AFHRA

response to his August 14, 2011 request.   Plaintiff did not

exhaust all administrative remedies because he did not appeal

Defendant’s September 7, 2011 AFHRA response to his request.

Burge Decl. ¶ 7.   Specifically, Defendant’s response states that

Plaintiff has 60 days to appeal the decision.   Compl., Ex. C6;

                                12
 
Burge Decl. ¶ 7, Ex. 4.    As such, Plaintiff’s deadline was

November 6, 2011.    Although Plaintiff did file an appeal within

that time, it did not encompass AFHRA’s response to his request.

Rather, the appeal letter refers only to case number 2011-06493-

F, the case number assigned by Kirkland AFB. Toth Decl. ¶ 5, Ex.

5.   It contains no reference to case number 2011-06483-F, the

case number assigned by AFHRA.

      Accordingly, Plaintiff’s FOIA claims regarding Defendant’s

September 7, 2011 AFHRA response must be DISMISSED.

           3. Summary Judgment

      Summary judgment is appropriate when an agency details the

scope and method of the search conducted, there is no evidence

to the contrary, and there is no apparent inconsistency of

proof.   See Perry v. Block, 684 F.2d 121, 127 (D.C. Cir. 1982).

Defendant’s affidavit shows that it conducted a reasonable

search for the requested information, and Plaintiff does not

provide convincing evidence to the contrary.    Accordingly,

Defendant’s motion for summary judgment is granted as to

Defendant’s Kirtland AFB response to Plaintiff’s August 14, 2011

request because its search was adequate and reasonable.

              i.    Reasonableness of Defendant’s Search

      An agency meets its burden of establishing that it

reasonably searched for requested records by submitting a

“reasonably detailed affidavit” describing the method of the

                                  13
 
search and declaring that the files searched were likely to

contain responsive documents.      Budik v. Dep't of Army, 742 F.

Supp. 2d 20, 30 (D.D.C. 2010).     A declaration that is detailed,

non-conclusory and in good faith can prove a defendant conducted

a reasonable search.      Weisberg v. Dep’t of Justice, 745 F.2d

1476, 1485 (D.C. Cir. 1984).     At a minimum, a sufficient

affidavit describes “what records were searched, by whom, and

through what process.”      Id. at 30-31 (quoting Steinberg, 23 F.3d

at 552).   In addition, agency declarations are presumed to be

made in good faith.      SafeCard Servs., Inc. v. S.E.C., 926 F.2d

1197, 1200 (D.C. Cir. 1991).

       Here, Defendant appropriately relies on the declaration of

Elizabeth A. Toth as coordinator and processor of FOIA requests.

Id. at 1201. (finding that an affidavit provided by a person in

charge of coordinating a search is appropriate).     Ms. Toth is an

Alternate FOIA Manager at Kirtland AFB, whose duties include

“supporting and assisting the Primary FOIA Manager for the

installation with processing and responding to FOIA requests. .

. .”   Toth Decl. ¶ 1.    Ms. Toth’s declaration states that

Defendant conducted a search at the Space Weather Center of

Excellence, Battle Space Environment, Space Vehicles

Directorate, Air Force Research Laboratory (“AFRL/RVBX”), the

organization which manages the HAARP.     Toth Decl. ¶¶ 5, 7.   The



                                   14
 
AFRL/RVBX is “the organization most likely to have records

responsive to the request.”      Toth Decl. ¶ 5.

      The records were searched by Dr. Craig Selcher, the HAARP

Program Manager who is “familiar with all aspects of the program

including the location of the [HAARP] facility . . . .”      Toth

Decl. ¶ 7.   Additionally, Defendant explains that Dr. Selcher

searched the AFRL/RVBX records concerning the goals and scope of

HAARP to determine if another HAARP facility was referenced.

Id.   Those records are relevant in determining if more than one

HAARP facility exists because they “relate to the initial and

ongoing planning for the program, the environmental impact

studies conducted in connection with the program, and all

construction in connection with the program.”      Id.   Moreover,

the files are in paper form and were searched “on a file by file

basis.”   Id.

      Based on the foregoing, the Court concludes that Defendant

has satisfactorily demonstrated the reasonableness and adequacy

of its search.

                ii.   Allegations of Bad Faith

      Once a defendant demonstrates the adequacy of its search,

the burden is then on the plaintiff to provide sufficient

evidence causing “substantial doubt” regarding the adequacy of

that search.      Budik, 742 F. Supp. 2d at 32 (citations omitted).

Although the courts recognize that it is difficult for a FOIA

                                    15
 
requester to show that a file exists when he or she has never

seen it, an agency’s search does not need to be perfect, just

adequate.   See Meeropol v. Meese, 790 F.2d 942, 956 (D.C. Cir.

1986).   “[A]dequacy is measured by the reasonableness of the

effort in light of the specific request.”    Id.   Furthermore,

declarations “cannot be rebutted by ‘purely speculative claims

about the existence and discoverability of other documents.’”

SafeCard Servs., Inc., 926 F.2d at 1200 (quoting Ground Saucer

Watch, Inc. v. C.I.A., 692 F.2d 770, 771 (D.C. Cir. 1981)).

     Plaintiff’s opposition raises many allegations as to

Defendant’s bad faith in its search, but Plaintiff’s allegations

have no merit.   Many of the allegations and evidence provided by

Plaintiff do not speak to the issue before the Court, pursuant

to Plaintiff’s appeal:   was Defendant’s search adequate and

reasonable under FOIA in determining if more than one HAARP

facility exists?   Compl. at 1; Toth Decl., Ex. 5.

     Specifically, in his opposition, Plaintiff requests that

the Court order Defendant to produce the processing forms for

his requests to see if Defendant noted the search times on the

forms.   Pl.’s Opp’n at 1.   He attaches processing forms from

other agencies which do not indicate search times as an example

of an agency’s non-compliance.   Pl.’s Opp’n, Exs. H1-H4.

Processing forms from other agencies, however, do not speak to



                                 16
 
the inadequacy of Defendant’s search and therefore are

irrelevant.

        Next, Plaintiff attaches a document entitled “National

Reconnaissance Office Review and Redaction Guide for Automatic

Declassification of 25-Year-Old Information.”    Pl.’s Opp’n, Exs.

F-F3.    Plaintiff claims that the documents show different names

assigned to files.    Pl.’s Opp’n at 1.   Although his opposition

is not clear on this point, the Court will assume that Plaintiff

claims Defendant did not search different names in various

documents as search terms when conducting its search.    Again,

this document is a guide produced by the NRO and does not

describe Defendant’s naming procedures, and Plaintiff has not

provided evidence showing its relevance.

        Furthermore, an adequate search is determined on a case by

case basis.     Davis v. Dep’t of Justice, 460 F.3d 92, 103 (D.C.

Cir. 2006) (“[T]he adequacy of an agency's search is measured by

a standard of reasonableness, and is dependent upon the

circumstances of the case.” (internal quotation marks and

citation omitted)).    In this case, after Plaintiff appealed,

Defendant performed a second search that involved paper records.

Toth Decl. ¶ 7.    In Defendant’s second search, Dr. Selcher, who

is “familiar with all aspects of the [HAARP] program including

the location of the facility,” Toth Decl. ¶ 7, searched the

records “for any reference to a [HAARP] facility other than the

                                  17
 
one at Gakona, Alaska.”     Id.   It was reasonable for Defendant to

take a general approach in its search to find a reference to any

possible HAARP facility since Plaintiff claimed in his appeal

that more than one facility exists, Compl. at 1; Toth Decl., Ex.

5, and his original request specifically asked for information

regarding HAARP.    Compl., Ex. A; Toth Decl., Ex. 1.

     Plaintiff also alleges that private contractors hold files

for Defendant and that it did not search the records of the

private contractors.    Pl.’s Opp’n at 1.   Plaintiff attaches a

document entitled “National Security Directive 42” to his

Opposition, which is a memorandum for “The Chief of Staff,

United States Air Force.”    Pl.’s Opp’n, Exs. G1-G11.   The

subject of the memorandum is “National Policy for the Security

of National Security Telecommunications and Information

Systems.”   Id.    Although this document does suggest that

government contractors exist, it does not show that Defendant

used private contractors in relation to the HAARP.      Even if

Defendant did use private contractors, those records are not

necessarily “agency records” and may not be subject to the

requirements of the FOIA.     See Tax Analysts, 492 U.S. at 144-45

(defining "agency records" as (1) created or obtained by an

agency, and (2) under the agency’s control at the time of the

FOIA request).



                                   18
 
     Plaintiff also attaches documents concerning weather

modification.   Pl.’s Opp’n, Exs. D5-D11, I- I1, J-J2.    Again,

these documents do not show that Defendant’s search was in bad

faith or that there is more than one HAARP facility.     Likewise,

no other evidence in the record of this Court demonstrates the

inadequacy of Defendant’s search.      See generally Docket Nos. 6,

13-16, 21.

     Lastly, Plaintiff states in his opposition:     “Whether you

call the technology HAARP or Ionosphere research; they use the

same technology.   All locations of HAARP/Ionosphere facilities,

devices and test dates should be released.”     Pl.’s Opp’n at 1.

It appears that Plaintiff argues that Defendant’s search for

records should include any ionosphere facility, not just the

HAARP facility.    Defendant, on the other hand, argues that it

was reasonable to limit its search to HAARP facilities only,

because Plaintiff’s request was limited to HAARP and did not

suggest that he was searching for documents regarding ionosphere

research facilities in general.    Def.’s Mot. at 11.

     Defendant is correct in its assertion that it was only

obligated to conduct a search pursuant to Plaintiff’s original

request.   Plaintiff was obligated to “reasonably describe” the

records he sought.   5 U.S.C. § 552(a)(3)(A)(i).    A reasonable

description allows “the agency [ ] to determine precisely what

records are being requested.”     Kowalczyk, 73 F.3d at 388

                                  19
 
(quoting Yeager v. Drug Enforcement Admin., 678 F.2d 315, 326

(D.C. Cir. 1982)).   Here, Plaintiff specifically asked for

information concerning HAARP in his original request.   Compl.,

Ex. A.   His request never mentioned any other ionosphere

research facility or documents generally regarding ionosphere

facilities.   Compl., Ex. A.   Moreover, in his appeal letter to

Defendant, Plaintiff disputed the existence of other HAARP

facilities, specifically.   Toth Decl., Ex. 5.   Therefore, it is

reasonable that Defendant limited its search to HAARP and did

not expand it to include any ionosphere facility.

     For the foregoing reasons, Plaintiff did not provide

sufficient evidence to rebut Defendant’s declaration or show

that Defendant acted in bad faith.    Accordingly, summary

judgment as to the adequacy of the Kirkland AFB’s search for

responsive records is GRANTED in the Defendant’s favor.

V.   CONCLUSION

     For the above reasons, the Court orders the following: (1)

Plaintiff’s motions to enter new evidence into the record are

GRANTED; (2) Defendant’s Motion to Dismiss for lack of subject

matter jurisdiction is DENIED; (3) Defendant’s Motion for

Summary Judgment is GRANTED with respect to Plaintiff’s August

14, 2011 request to Kirtland AFB, only; (4) Plaintiff’s

complaint with respect to his August 14, 2011 request to AFHRA

is DISMISSED for failure to exhaust administrative remedies; and

                                 20
 
(5) Plaintiff’s Motion to Release Paperwork is DENIED as moot.

An appropriate Order will accompany this Memorandum Opinion.



Signed:   Emmet G. Sullivan
          United States District Judge
          July 9, 2013




                               21